reviews the district court's findings of fact for substantial evidence.   In re
                    Parental Rights as to A.L., 130 Nev., Adv. Op. 91, 337 P.3d 758, 761
                    (2014).
                                Substantial evidence supports the district court's findings of
                    parental fault. Both parties agree that appellant had not seen the
                    children since 2008, had not made an effort to keep in touch with
                    respondent or the children between 2008 and 2011, and had paid no child
                    support except for an IRS tax return intercept. This undisputed evidence
                    supports the district court's findings that appellant abandoned the
                    children, made only token efforts to communicate with the children, and
                    made no effort to support the children, and thus, that parental fault
                    grounds existed under NRS 128.105(2)(a) and (f)(1).         See NRS 128.012
                    (defining abandonment of a child for parental fault purposes).
                                Substantial evidence also supports the district court's finding
                    that terminating appellant's rights would serve the children's best
                    interest.   See NRS 128.105(1). The district court concluded that
                    terminating appellant's rights would promote stability in the children's
                    lives, strengthen their family unit, and best serve the continuing needs of
                    the children for mental and emotional growth and development.
                    Respondent testified that the children do not know appellant, and that
                    reintroducing her to them would be psychologically damaging and cause
                    negative behavior in the children. He explained that the older child had a
                    pervasive developmental disorder which would cause irreparable damage
                    if appellant came back into his life and left again. Respondent testified
                    that based on appellant's past behavior he was concerned that if
                    appellant's rights were not terminated she would exercise visitation for a
                    short period of time and then disappear, which would cause behavioral


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    )9M0
                 problems and psychological damage to both children. Appellant's past
                 depression and drug use, inability to follow through with a court-ordered
                 psychological evaluation, and three-year delay in seeking to reunite with
                 the children even after becoming clean, lends credence to these concerns.
                 Appellant sought to rebut respondent's testimony, testifying that she was
                 seeking treatment for her depression and would be a stable figure in the
                 children's lives. This court, however, will not reweigh on appeal the
                 credibility of witnesses.   Castle v. Simmons, 120 Nev. 98, 103, 86 P.3d
1042, 1046 (2004) (providing that the duty of weighing witness credibility
                 'rests within the trier of fact's sound discretion"). Taken in sum, the
                 record provides substantial evidence supporting the district court's finding
                 that the children's best interest would be served by terminating
                 appellant's parental rights.
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                 cc: Hon. James E Wilson, District Judge
                      Robert B. Walker
                      Robert A. Grayson
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA                                           3
(0) 1947A    e